ACCEPTED
                                                                        01-14-00870-cv
                                                              FIRST COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                   2/13/2015 1:21:32 PM
                                                                    CHRISTOPHER PRINE
                                                                                 CLERK

                  No. 01-14-00870-CV

                                                        FILED IN
                                                 1st COURT OF APPEALS
               In the Court of Appeals               HOUSTON, TEXAS
             For the First District of Texas     2/13/2015 1:21:32 PM
                                                 CHRISTOPHER A. PRINE
                    Houston, Texas                       Clerk



      Elishah Sawyers; Pax Freight & Crate, Inc.;
                and Robin Sawyers,
                                         Appellants
                         vs.

             Mark Carter and Sally Carter,
                                          Appellees


     Appeal from the 506th Judicial District Court of
                Waller County, Texas
         Trial Court Cause No. 14-07-22604


  APPELLEES MARK CARTER AND SALLY CARTER’S
FIRST OPPOSED MOTION FOR EXTENSION OF TIME TO
           FILE BRIEF OF APPELLEES



                                Mr. Bruce C. Tough
                                State Bar No. 20151500
                                Tough Law Firm, PLLC
                                819 Crossbridge Drive
                                Spring, Texas 77373
                                btough@toughlawfirm.net
                                telephone: (281) 681-0808
                                telecopier: (281) 281-0809
                                Lead Counsel for Appellees
                                Mark Carter and Sally Carter
                            1
                           No. 01-14-00870-CV


                         In the Court of Appeals
                       For the First District of Texas
                              Houston, Texas


                Elishah Sawyers; Pax Freight & Crate, Inc.;
                          and Robin Sawyers,
                                                  Appellants
                                   vs.

                       Mark Carter and Sally Carter,
                                                    Appellees


              Appeal from the 506th Judicial District Court of
                         Waller County, Texas
                  Trial Court Cause No. 14-07-22604


         APPELLEES MARK CARTER AND SALLY CARTER’S
         FIRST OPPOSED MOTION FOR EXTENSION OF TIME
                  TO FILE BRIEF OF APPELLEES



TO THE HONORABLE FIRST COURT OF APPEALS:

     NOW COME Appellees, Mark and Sally Carter, to file their first

motion for an extension of time to file their Brief of Appellees pursuant to

Rule 10.5 (b) of the Texas Rules of Appellate Procedure.         In support

thereof, the Appellees would respectfully show the Court as follows:


                                     2
      1.    The Court has noticed the deadline for filing the Brief of the

Appellees on or before March 9, 2015.

      2.    In accordance with Texas Rules of Appellate Procedure Rule

10.5 (b), Appellees Mark and Sally Carter request this first extension of

time of thirty (30) days to file the Brief of Appellees in reliance upon the

following reasonable facts to explain the need for an extension, shown as

follows:

      2a.   Appellees’ counsel intends to file the Appellees’ Brief on or

before March 9, 2015 and requests this extension out of an abundance of

caution in the event that demands on the time and resources of Appellees’

counsel become overwhelming.

      2b.   Appellees’ counsel is lead counsel on several trial matters for

which trial settings are scheduled in early to mid-March, 2015. Appellees’

counsel is scheduled for a trial on March 2, 2015 in the 418th Judicial

District Court of Montgomery County, Texas. Appellees’ counsel is also

scheduled for two trial court settings in Harris County; one for the two-week

period starting March 9, 2015 in the 125th Judicial District Court of Harris

County, Texas; and, the other for the two-week period starting March 16,

2015 in the 80th Judicial District Court of Harris County, Texas. Appellees’

counsel is also scheduled to participate in a mediation in San Antonio

                                     3
Texas on February 24, 2015 in a different client matter. Two of these trial

matters presumably have been settled; however, because settlement

agreements have not been prepared or finalized, the possibility of the

matters going to trial remains a possibility. These foregoing matters will

potentially require extensive time and preparation.

        2c.   Appellees’ counsel was substituted in on this appellate matter

less than a month ago on January 15, 2015 and has been in the process of

familiarizing himself with the history and issues in this case.

        2d.   The Appellants’ Brief has presented complex issues with

extensive case law attached thereto that will require a substantial time to

review.

        3.    No previous extensions of time have been sought by Appellees.

        4.    On February 11, 2015, Counsel for Appellees conferred by

telephone with Counsel for Appellants, Scott Rothenberg, on his agreement

to this first request for extension of time. Mr. Rothenberg did not express

his agreement to this motion for extension.

        5.    Based on the foregoing, Appellees Mark and Sally Carter pray

that this Court will grant the extension of time to file the Brief of the

Appellees for thirty (30) days from March 9, 2015 until on or before April 8,

2015.

                                       4
                                   Respectfully submitted,

                                   TOUGH LAW FIRM, PLLC

                                      /s/ Bruce C. Tough
                                   Bruce C. Tough
                                   btough@toughlawfirm.net email
                                   State Bar No. 20151500
                                   819 Crossbridge Drive
                                   Spring, Texas 77373
                                   (281) 681-0808 telephone
                                   (281) 681-0809 telecopy
                                   Lead Counsel for Appellees
                                   Mark Carter and Sally Carter


                           Certificate of Service

      I hereby certify that a true and correct copy of the foregoing document
has been forwarded by e-filing and e-service to all lead counsel of record,
on this 13th day of February, 2015, as follows:

Scott Rothenberg
LAW OFFICES OF SCOTT ROTHENBERG
2777 Allen Parkway, Suite 1000
Houston, Texas 77019-2165
(713) 667-0052 telecopier
scott@rothenberglaw.com email
Counsel for Appellants
Elishah Sawyers; Pax Freight &
Crate, Inc.; and Robin Sawyers
                                 /s/ Bruce C. Tough
                               Bruce C. Tough




                                      5